           Case 2:18-cv-01697-RSM Document 1 Filed 11/26/18 Page 1 of 7




 1
 2
 3
 4
 5
 6
                               UNITED STATES DISTRICT COURT
 7                       FOR THE WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 8
 9
                                                    )
10    ANDERS COVERT,                                )
                                                    )    Civil Action No.
11          Plaintiff,                              )
                                                    )
12         v.                                       )    COMPLAINT
13                                                  )
      FIRST ADVANTAGE BACKGROUND                    )    JURY DEMANDED
14    SERVICES CORPORATION,                         )
                                                    )
15          Defendant.                              )
                                                    )
16                                                  )
17                                                  )

18                                  PRELIMINARY STATEMENT
19          1.      This is an action for damages brought by an individual consumer Anders Covert,
20
     against the Defendant First Advantage Background Services Corporation for violations of the Fair
21
     Credit Reporting Act (“FCRA”), 15 U.S.C. §§ 1681 et seq., as amended. Under the FCRA,
22
     “consumer reports” subject to the statute’s protections include not simply those used in
23
24   establishing the consumer’s eligibility for credit, but also those used for “employment purposes.”

25   15 U.S.C. § 1681a(d)(1)(B).

26
                                                         Christopher E. Green | GreenLawFirm PS
     Original Complaint - 1                                225 106th Ave NE | Bellevue WA 98005
     Jury Demand                                         (206) 686-4558 | Chris@MyFairCredit.com
                                                                       WSBA#19410
           Case 2:18-cv-01697-RSM Document 1 Filed 11/26/18 Page 2 of 7



            2.     The FCRA was enacted “to insure that consumer reporting agencies exercise their
 1
 2   grave responsibilities with fairness, impartiality, and a respect for the consumer’s right to

 3   privacy,” 15 U.S.C. § 1681(a)(4), by operating “in a manner which is fair and equitable to the

 4   consumer, with regard to the confidentiality, accuracy, relevancy” of the consumer information
 5
     they disseminate. 15 U.S.C. § 1681(b).
 6
                                              THE PARTIES
 7
            3.     Plaintiff Anders Covert is an adult individual residing in Seattle, WA.
 8
 9          4.     Defendant First Advantage Background Services Corporation (“First Advantage”)

10   is a consumer reporting agency which provides background and employment screening services,

11   risk-management services and products, information management products and services, and
12   decisions-making intelligence. First Advantage regularly conducts business in the District of
13
     Washington and has a principal place of business located at 1000 Alderman Drive, Alpharetta,
14
     GA 30005.
15
                                   JURISDICTION AND VENUE
16
17          5.     Jurisdiction of this Court arises under 15 U.S.C. § 1681p and 28 U.S.C. §§ 1331.

18          6.     Venue lies properly in this district pursuant to 28 U.S.C. § 1391(b).
19                                   FACTUAL ALLEGATIONS
20
            7.     In or around September 2018, Plaintiff applied for employment with ResCare
21
     Home Health Care (“ResCare”) as an Area Supervisor.
22
            8.     Plaintiff interviewed for the position and was provisionally hired by ResCare,
23
24   contingent upon a background check.

25
26
                                                        Christopher E. Green | GreenLawFirm PS
     Original Complaint - 2                               225 106th Ave NE | Bellevue WA 98005
     Jury Demand                                        (206) 686-4558 | Chris@MyFairCredit.com
                                                                      WSBA#19410
           Case 2:18-cv-01697-RSM Document 1 Filed 11/26/18 Page 3 of 7



            9.      ResCare requested from the Defendant, and the Defendant sold to ResCare a
 1
 2   consumer report concerning the Plaintiff, on or around September 05, 2018.

 3          10.     The consumer report furnished by Defendant was for employment purposes.

 4          11.     The consumer report furnished by Defendant was inaccurate. Specifically, the
 5
     inaccurate information includes, but is not limited to, a criminal charge against Plaintiff from the
 6
     State of Idaho which was dismissed on January 25, 2018.
 7
            12.     The inaccurate information negatively reflects upon the Plaintiff and misidentifies
 8
 9   him as having a criminal conviction. It appears that Defendant, as a result of its unreasonable

10   procedures, produced a consumer report that identified Plaintiff as having a criminal conviction,

11   because it failed to update its criminal records.
12          13.     Defendant has been reporting the inaccurate information through the issuance of
13
     false and inaccurate background information and consumer reports that it has disseminated to
14
     various persons and prospective employers, both known and unknown.
15
            14.     The inaccurate information includes, but is not limited to, records of a criminal
16
17   conviction.

18          15.     The inaccurate information grossly disparages the Plaintiff and portrays him as
19   having a criminal conviction. There is perhaps no greater error that a consumer reporting agency
20
     can make.
21
            16.     The derogatory inaccuracy appears to be caused by a failure to update its public
22
     records data. Any rudimentary inspection of the data would reveal the inaccuracy. Defendant
23
24   obviously failed to employ such a procedure.

25
26
                                                           Christopher E. Green | GreenLawFirm PS
     Original Complaint - 3                                  225 106th Ave NE | Bellevue WA 98005
     Jury Demand                                           (206) 686-4558 | Chris@MyFairCredit.com
                                                                         WSBA#19410
           Case 2:18-cv-01697-RSM Document 1 Filed 11/26/18 Page 4 of 7



            17.     In creating and furnishing the Plaintiff’s consumer report, Defendant failed to
 1
 2   follow reasonable procedures to assure the maximum possible accuracy of the information it

 3   reported about the Plaintiff. Had Defendant followed such procedures it would have never falsely

 4   reported the criminal conviction on Plaintiff’s consumer report.
 5
            18.     Plaintiff was subsequently denied the Area Supervisor position by ResCare and
 6
     was informed by ResCare that the decision in denying his employment as an Area Supervisor was
 7
     the inaccurate criminal information that appears on Plaintiff’s First Advantage consumer report
 8
 9   and that the inaccurate information was a substantial factor in the denial.

10          19.     Plaintiff disputed the inaccurate information with First Advantage by oral and

11   written communications to its representatives and by following Fist Advantages’ established
12   procedures for disputing consumer credit information.
13
            20.     On or about September 5, 2018, Plaintiff first disputed the inaccurate information
14
     by calling First Advantage on the phone. First Advantage did not accept this phone call as a
15
     dispute because it was “over the phone” and “without documentation” of the inaccuracy. Wanting
16
17   to dispute again, Plaintiff contacted the Idaho Transportation Department (“ITD) and the Judicial

18   District Court to obtain documentation of the inaccurate information.
19          21.     On or about September 7, 2018, the Driving Records Program Supervisor for the
20
     IDT submitted an email directly to First Advantage confirming that Plaintiff received a dismissal
21
     of his criminal charge. Also attached to the email was the Court Order of Dismissal. On the same
22
     day, Plaintiff forwarded this email with the attached Order to First Advantage.
23
24          22.     Notwithstanding Plaintiff’s efforts, in or around October 1, 2018, Defendant sent

25   Plaintiff correspondence indicating its intent to continue publishing the inaccurate information

26
                                                          Christopher E. Green | GreenLawFirm PS
     Original Complaint - 4                                 225 106th Ave NE | Bellevue WA 98005
     Jury Demand                                          (206) 686-4558 | Chris@MyFairCredit.com
                                                                        WSBA#19410
            Case 2:18-cv-01697-RSM Document 1 Filed 11/26/18 Page 5 of 7



     and Defendant continued to publish and disseminate such inaccurate information to other third
 1
 2   parties, persons, entities and potential employers.

 3           23.    Despite Plaintiff’s efforts, Defendant, however, has never: (1) contacted Plaintiff

 4   to follow up on, verify and/or elicit more specific information about Plaintiff’s disputes; (2)
 5
     contacted all third parties that would have relevant information concerning Plaintiff’s disputes;
 6
     (3) forwarded any relevant information concerning Plaintiff’s disputes to the entities originally
 7
     furnishing the inaccurate information; and (4) requested or obtained the actual public records,
 8
 9   police records or other records relating to the criminal charges.

10           24.    Despite Plaintiff’s exhaustive efforts to date, Defendant has nonetheless

11   deliberately, willfully, intentionally, recklessly and negligently repeatedly failed to perform
12   reasonable reinvestigations of the above dispute as required by the FCRA, failed to remove the
13
     inaccurate information and continued to report the derogatory inaccurate information about the
14
     Plaintiff.
15
             25.    As a result of Defendant’s conduct, Plaintiff has suffered actual damages in the
16
17   form of form of lost employment opportunities, harm to reputation, and emotional distress,

18   including humiliation and embarrassment.
19           26.    At all times pertinent hereto, Defendant was acting by and through its agents,
20
     servants and/or employees who were acting within the course and scope of their agency or
21
     employment, and under the direct supervision and control of the Defendant herein.
22
             27.    At all times pertinent hereto, the conduct of Defendant, as well as that of its agents,
23
24   servants and/or employees, was intentional, willful, reckless, and in grossly negligent disregard

25   for federal and state laws and the rights of the Plaintiff herein.

26
                                                            Christopher E. Green | GreenLawFirm PS
     Original Complaint - 5                                   225 106th Ave NE | Bellevue WA 98005
     Jury Demand                                            (206) 686-4558 | Chris@MyFairCredit.com
                                                                          WSBA#19410
           Case 2:18-cv-01697-RSM Document 1 Filed 11/26/18 Page 6 of 7



                                                  COUNT I
 1
 2                                    VIOLATIONS OF THE FCRA

 3          28.     Plaintiff incorporates the foregoing paragraphs as though the same were set forth
 4   at length herein.
 5          29.     At all times pertinent hereto, Defendant was a “person” and “consumer reporting
 6
     agency” as those terms are defined by 15 U.S.C. § 1681a(b) and (f).
 7
            30.     At all times pertinent hereto, the Plaintiff was a “consumer” as that term is defined
 8
 9   by 15 U.S.C. § 1681a(c).

10          31.     At all times pertinent hereto, the above-mentioned consumer report was a

11   “consumer report” as that term is defined by 15 U.S.C. § 1681a(d).
12          32.     Pursuant to 15 U.S.C. § 1681n and 15 U.S.C. § 1681o, Defendant is liable to
13
     Plaintiff for willfully and negligently failing to comply with the requirements imposed on a
14
     consumer reporting agency of information pursuant to 15 U.S.C. §1681e(b) and 1681i.
15
            33.     The conduct of Defendant was a direct and proximate cause, as well as a
16
17   substantial factor, in bringing about the serious injuries, actual damages and harm to the Plaintiff

18   that are outlined more fully above and, as a result, Defendant is liable to the Plaintiff for the full
19   amount of statutory, actual and punitive damages, along with the attorneys’ fees and the costs of
20
     litigation, as well as such further relief, as may be permitted by law.
21
                                         JURY TRIAL DEMAND
22
            34.     Plaintiff demands trial by jury on all issues so triable.
23
24                                        PRAYER FOR RELIEF

25
26
                                                            Christopher E. Green | GreenLawFirm PS
     Original Complaint - 6                                   225 106th Ave NE | Bellevue WA 98005
     Jury Demand                                            (206) 686-4558 | Chris@MyFairCredit.com
                                                                          WSBA#19410
           Case 2:18-cv-01697-RSM Document 1 Filed 11/26/18 Page 7 of 7



            WHEREFORE, Plaintiff seeks judgment in Plaintiff’s favor and damages against
 1
 2   Defendant, based on the following requested relief:

 3          (a)    Actual damages;

 4          (b)    Statutory damages;
 5
            (c)    Punitive damages;
 6
            (d)    Costs and reasonable attorney’s fees pursuant to 15 U.S.C. §§ 1681n, 1681o; and
 7
            (e)    Such other and further relief as may be necessary, just and proper.
 8
                                                 Respectfully Submitted,
 9
10   Dated: November 19, 2018

11                                               GREEN LAW FIRM PS
12                                        BY:      /s/ Christopher E. Green
13                                               CHRISTOPHER E. GREEN
                                                 225 106thAvenue NE
14                                               Bellevue, WA 98004
                                                 T: (206) 686-4558
15                                               E: chris@myfaircredit.com
16
                                                 Attorney for Plaintiff
17
18
19
20
21
22
23
24
25
26
                                                           Christopher E. Green | GreenLawFirm PS
     Original Complaint - 7                                  225 106th Ave NE | Bellevue WA 98005
     Jury Demand                                           (206) 686-4558 | Chris@MyFairCredit.com
                                                                         WSBA#19410
